Title: To James Madison from William C. C. Claiborne, 26 November 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


26 November 1804, New Orleans. “Your Letter, of the 23rd of October, with its several enclosures, I have had the Honour to receive. The Captors of the Prize Brig Active are still in this City, and Messrs. Amory & Callender Merchants, are appointed Agents for the British Claimants, but in the absence of the District Judge, no measures can be taken to hasten a Judicial decision.
“The Cargo of the prize has been stored, and it (together with the Vessel) has been considered in the care of Mr. Kerr who acted as Marshall during the Temporary Government. To avoid an accumulation of expense on the Vessel and Cargo by continuing them in the care of Mr. Kerr, the Captors and British Agents (I understand) will unite in petitioning me to place both Cargo and Vessel in possession of the Latter, upon their giving ample security that the same shall be held subject to a Judicial Decision.
“The Cargo is said to be wasting and the expense of Storage &c daily increasing. This Vessel and Cargo have really been Sources of much trouble to me. But I persuade myself that the arrival of the District Judge will soon relieve me from further responsibility in this case.
“Colonel Kirby died at Fort Stoddart on the 20th Ultimo. The Death of a Man so Honest, firm and enlightened would at any time be a public loss, but at this particular period, it is to this Territory a Serious misfortune.

“Mr. James Brown is expected in this City in the Course of the day. I consider this Gentleman as a great acquisition to the Local Government, and I hope to receive from him great aid in the discharge of my Executive Duties. I am this moment informed that a Vessel with Military Stores for the Garrison at Fort Stoddart, has been stopped at the Town of Mobile and Duties on the Cargo exacted. The person having charge of the Vessel, not being furnished with money to pay the Duties, the Stores are still detained to the great inconvenience of our Garrison. Every thing is quiet in this City, and I believe throughout the Territory.”
